DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15, 17-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuler et al. (US 2011/0309653 A1).
Regarding claim 12, Schuler et al. disclose at least one first layer (Fig. 3a, 2) and one second layer (Fig. 3a, 3) which are arranged so as to be spaced apart from one another and displaceable with respect to one another in a deformation direction (para. [0033] disclose “the direction of the deformation”, i.e. a deformation direction), wherein the first layer and the second layer have complementary projections 
[AltContent: rect][AltContent: arrow][AltContent: rect]
[AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    207
    485
    media_image1.png
    Greyscale



which are formed such that the projections of the first layer and the depressions of the second layer and also the projections of the second layer and the depressions of the first layer can dip (para. 0030] disclose “ the energy absorbing structural elements 4 that are arranged uniformly set off relative to each other at the opposite support walls 2, 3 engage with each other in zipper-like manner”, i.e. the zipper like manner facilitates the dip of portions 4 into spaces located between element) into one another, the first layer and the second layer are connected to one another by way of deformable web elements (Fig. 2, 6 & 7 and para. [0034]) such that, with a high impulse in the deformation direction, the projections of the first layer dip into the depressions of the second layer and also the projections of the second layer dip into the depressions of the first layer, with the result that a deformation of the deformation structure in the deformation direction (para. [0035]) occurs at a low force level, and, with a low impulse in the deformation direction, the projections of the first layer impinge on the projections of the second layer (Fig. 3a illustrates the projections of layer 2 impinging on the projections of layer 3 which extend upward to mate within the spaces between the downward projecting portions of 4), with the result that 
As to claim 13, Schuler et al. disclose whereinPage 3 of 7Application No. To be determined Attorney Docket No. 080437.PD645USthe projection of the second layer or the projection of the first layer has a depression which is adapted such that the projection of the first layer or the projection of the second layer can engage into the depression (Fig. 3a illustrates the projections of the first and second layers and the depressions of the first and second layer that are capable of engaging with each other), with the result that a movement of the first layer and of the second layer with respect to one another is inhibited at least in the lateral direction (para. [0022]).  
Regarding claim 14, Schuler et al. disclose wherein the projection of the second layer and/or the projection of the first layer have a step (Fig. 3a illustrates the step-like formation formed by the projections of the first and second layer) which is adapted such that the projection of the first layer or the projection of the second layer can engage with the step such that a movement of the first layer and of the second layer with respect to one another is inhibited at least in the lateral direction (para. [0020] and Fig. 3a).  
As to claim 15, Schuler et al. disclose wherein the first layer and the second layer are displaceable in a direction parallel to one another as a result of deformation of the web elements (Fig. 3b and para. [0034]).
Regarding claim 17, Schuler et al. disclose wherein the web elements are formed as wall/surface elements which extend over an entire width of the first layer and of the second layer (Fig. 2 illustrates the web elements formed over the width of the first and second layer).  

Regarding claim 19, Schuler et al. disclose wherein the deformation structure is formed in one piece from a plastics material (para. [0023]).  
As to claim 22, Schuler et al. disclose wherein the deformation structure (Fig. 1, 1) is arranged between a vehicle outer skin element and a bumper crossmember (para. [0023]).

Allowable Subject Matter
Claims 16 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Noyori et al. (US 7,441,828 B2) disclose a pedestrian protection apparatus for a vehicle that includes a multi-layer deformation structure with projections and depressions formed for engagement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612